Citation Nr: 9912212	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty debt in 
the amount of $12,933.26, plus interest.



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from November 1955 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO).


FINDINGS OF FACT

1.  In 1985, the appellant purchased a house in [redacted], 
Texas, using a home loan, which was guaranteed, in part, by 
VA.  Refinancing of the loan was accomplished in 1988.  

2.  In 1991 the veteran felt that his job was about to be 
terminated in [redacted] and he relocated to [redacted] to 
obtain a more secure job in order to provide for his family.

3.  The appellant defaulted on his mortgage payments 
beginning in July 1991 and his efforts to sell the property 
were not successful; as of December 1991 the unpaid principal 
balance was more than $51,000 and the house was appraised as 
worth only $39,300, even though there were no physical or 
functional inadequacies.

4.  In March 1992, the property was sold for an amount less 
than the unpaid principal balance, accrued interest, and 
expenses of foreclosure.  

5.  VA paid the lender's loan guaranty claim, and the related 
debt to the government, in the amount of $12,933.26, plus 
interest, was charged to the appellant.  

6.  The evidence demonstrates that while the veteran made 
some efforts to forestall the creation of the debt he was at 
fault in its creation.  

7.  The evidence also demonstrates that recovery from the 
veteran of the total amount of the charged indebtedness of 
$12,933.26 would be unduly harsh to the appellant, but that 
recovery of one half of that amount or $6,466.63 would be 
both fair and equitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property, which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 1998); 38 C.F.R. § 1.964(a) (1998).  

2.  Recovery of one half of the charged loan guaranty 
indebtedness would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 1.964, 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The essential facts in this case are set 
out as findings of fact. above.  The record also shows that 
the veteran emerged from bankruptcy in March 1991.  He was 
contacted by the loan servicing agent in late August 1991 as 
he was two payments behind on his mortgage.  His monthly 
payment was shown to be $605.24.   He indicated that he was 
having problems with his paychecks and would forward by 
express the two late payments.  A week later in September 
1991, the veteran informed the servicing agent that he was 
moving to Amarillo for a new job, but that he had listed the 
house for sale.  He made no promise to pay.  The servicing 
agent noted that if the loan was not current in 10 days, an 
intent to foreclose would be filed.  

A report of telephone contact in October 1991 showed that the 
veteran was then living in [redacted].  He indicated that he 
was unable to make two house payments and was hoping to sell 
the house in [redacted] and that he had some interested 
prospective buyers.  A liquidation appraisal completed in 
December 1991 reflects that there were no physical or 
functional inadequacies noted and that the indicated value by 
the sales comparison approach was $39,300.  The appellant did 
not sell the property or resolve the default and foreclosure 
resulted in March 1992.  

After being advised of the resulting loan guaranty debt, the 
veteran sought waiver of recovery of the debt.  In this 
regard, he reported that he was not at fault in the creation 
of the loan guaranty indebtedness in that he was about to 
lose his job and had to move to [redacted], Texas, to secure 
new employment.  He stated that he was unable to keep up his 
$605 mortgage payment and the $700 rent on his new residence 
in [redacted].  He also reported that he made a concerted 
effort to sell the property in [redacted], but was 
unsuccessful.  He further contended that enforcement of 
collection of the charged loan guaranty amount by VA would 
cause him financial hardship.  

The veteran furnished a financial statement in July 1994 
showing that he had a spouse and child and that his family's 
monthly expenses exceeded their monthly income by almost 
$300.  However, the veteran reported almost $900 dollars of 
these monthly expenses went toward installment payments on 
various debts.  In August 1994, the RO requested additional 
information including copies of the veteran's tax returns for 
1988-93, his current rental agreement and documentation from 
his employer concerning when and for what reason he lost his 
job in 1991.  In response, the veteran furnished tax returns 
for 1990-93.  These showed gross family income of $54, 000 in 
1990-91 and of $48,000 in 1992-93.  His tax return for 1991 
also shows that he claimed moving expenses of over $6,000 for 
his move from [redacted] to [redacted] in 1991.  The returns 
for both 1991 and 1992 show the receipt of unemployment 
compensation, which the veteran attributes to his spouse's 
inability to obtain a job on moving to [redacted] until 1992.  
He also furnished a rental agreement showing he paid $700 
monthly rent on moving to [redacted].  

He also advised the VA that he was not terminated from his 
employment in 1991.  He reported that he found out that he 
was going to be let go by his employer because of his age 
(late 50s), and so he looked for and found another job in his 
line of employment, even though it was for less pay and 
required moving to [redacted].  He also felt that his former 
employer would not document the fact that they were planning 
to terminate him due to his age, because this would provide a 
basis for legal action by him.  The veteran also submitted 
information documenting that his rental home had undergone 
extensive fire damage in December 1992.  He further stated 
that he had no renter's insurance, but had to pay to replace 
the fire-damaged material.  

In September 1994, the Committee on Waivers found no fraud, 
misrepresentation or bad faith on the part of the veteran, 
but denied his request for waiver on the basis that he was at 
fault in the creation of the debt and that collection of the 
debt would not be against equity and good conscience.  The 
veteran disagreed with this determination.  It was affirmed 
in January 1995 when the statement of the case was issued.  
The veteran filed a substantive appeal and the current appeal 
ensued.  

Criteria.  Under pertinent law and VA regulations, no debt 
may be waived under the standard of equity and good 
conscience if fraud, misrepresentation or bad faith is found 
to exist.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964.  The standard "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  38 
C.F.R. § 1.965(a).  The list of elements to be considered 
contained in the regulation is not, however, all-inclusive.  
Ridings v Brown, 6 Vet. App. 544, 546 (1994).  The elements 
to be considered are: 

1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  

2) Balancing of faults. Weighing fault of the debtor against 
VA fault.  

3) Undue hardship. Whether collection would deprive debtor or 
family of basic necessities.  

4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  

5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.  

6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965.  

Analysis.  The Board agrees with the RO's finding that there 
was no demonstrated fraud, misrepresentation of a material 
fact, or bad faith shown in this case.  Accordingly, the 
Board will proceed to evaluate the appellant's request for 
waiver of collection of the debt based upon the standard of 
equity and good conscience.  The following elements are to be 
considered:

Fault.  With respect to the element of fault, the evidence of 
record indicates that the appellant failed to make timely 
monthly mortgage payments.  The appellant's failure to pay 
the mortgage was contrary to the provisions of his loan and 
resulted in the default and eventual foreclosure.  The 
veteran has reported that he was forced to relocate because 
he was going to be let go by his former employer.  The 
veteran has also contended that he made a serious effort to 
sell the property.  Nevertheless, the veteran had some degree 
of control over correcting the default.  His failure to make 
timely monthly mortgage payments resulted in the debt to the 
Government.  Thus, the Board finds ample evidence of fault on 
the part of the veteran in the creation of the loan guaranty 
indebtedness.  

The documented facts show that the veteran took a lower 
paying job; that his wife left her job without the promise of 
new employment; and that they incurred over $6,000 in moving 
expenses.  They also incurred an additional $700 a month 
rental payment in Amarillo to which the veteran attributes 
his inability to make the mortgage payments on the property 
in Texas City.  These additional expenses could well have 
rendered the veteran unable to make the appropriate mortgage 
payments.  Thus, there are mitigating factor which must be 
taken into account in considering the degree of the veteran's 
fault in this matter.

Balancing of faults.  The fault of the debtor is described 
above.  VA, on the other hand, is shown to have adequately 
carried out its responsibilities as prescribed by law.  The 
appellant has voiced no complaints with respect to any 
improper handling by the VA of the loan guaranty and such is 
not shown in the record.  Foreclosure appears to have been 
accomplished with minimal delay after the default by the 
veteran.  After reviewing the record on appeal, the Board can 
find no indication that the actions of VA contributed in any 
way to the loss of the property.  

Undue hardship.  As to this element, the Board notes that the 
appellant has substantially complied with the RO's requests 
for particular information.  The financial information 
furnished by the veteran showed that his expenses exceeded 
income by almost $300.  However, his monthly expenses 
included monthly installment payments of almost $900, which 
would be paid off over time.  His debt to the VA has equal 
standing with such debts and there is no demonstrated reason 
that the veteran could not pay off some of his debt to VA 
over time without hardship.  

However, the Board concludes that collection of the entire 
debt amount, even over time, would be unfair and result in 
financial hardship for the veteran and his family.  Based on 
the evidence of record, the more equitable approach in this 
case would be to collect one half of the debt over time 
thereby insuring that the collection of the debt would not 
deprive the appellant or his family of the basic necessities 
of life.  

Defeat the purpose.  There is no indication contained in the 
record that recovering the loan guaranty debt owed to VA 
would in any way defeat the purpose of the laws and 
regulations providing home loans to veterans.  This principle 
is inapplicable to this case.

Unjust enrichment.  In this regard, the Board notes that the 
appellant and his family had use of the subject house for 
several months after he made his last mortgage payment on 
this property.  Based on the evidentiary record, the Board 
concludes that the veteran's failure to make partial 
restitution in this case would result in unfair gain to him.

Changing position to one's detriment.  There is no indication 
contained in the record that the appellant relied upon VA to 
his detriment and therefore this principle is also 
inapplicable to this case.

Even though the debt was due exclusively to the fault of the 
veteran, the facts and circumstances in this particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  After having carefully 
reviewed all of the evidence of record, the Board finds that 
the record supports the granting of a waiver as to one half 
of the indebtedness plus interest, but that the preponderance 
of the evidence is against the appellant's claim for waiver 
of the remainder.  In the judgment of the Board, and for the 
reasons stated above, the standard of equity and good 
conscience calls for repayment of $6,466.63, one half of the 
amount of the loan guaranty indebtedness, plus accrued 
interest thereon.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $6,466.63 plus accrued interest is denied.  

Waiver of recovery of loan guaranty indebtedness in the 
amount of $6,466.63 plus accrued interest is allowed.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

